993 A.2d 873 (2010)
BOARD OF REVISION OF TAXES, CITY OF PHILADELPHIA, Applicant
v.
CITY OF PHILADELPHIA, Respondent.
No. 32 EM 2010
Supreme Court of Pennsylvania.
April 27, 2010.

ORDER
PER CURIAM.
AND NOW, this 27th day of April, 2010, it is hereby ORDERED that the Application for Leave to File Original Process and the Motion for Leave to File a Reply are GRANTED. The Application for the Exercise of Original Jurisdiction and King's Bench Power, and the Motion to Correct *874 and Supplement the Record are hereby DENIED without prejudice. Respondent's Motion to Strike and Motion for Stay are DENIED as MOOT.